DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chatterjee et al PG PUB 2019/0045533.
Re Claim 1, Chatterjee et al teaches in figure 17, a RAN node (a network device) includes a processor for transmitting RRC (configuration information) that includes a CORESET configuration to configure a UE (a terminal includes a processor and receiver) to support multiple DCIs for included in multiple PDCCHs [0037];
the RAN further includes transmitter for transmitting the RRC information and/or DCI to the UE to can determine an active BWP according to the RRC (the configuration information and/or according to the multiple DCIs (multiple pieces of DCI);
wherein the RAN (a same scheduling unit) can configured the UE to support a number of DCIs (a second DCI…being greater than 1) whereby the DCIs have the same DCI content and located in the same BWP wherein the DCI includes a field bitmap (Bandwidth part indicator) indicating the configured BWP [0060], in this case, the configured Bandwidth part indicators are identical in each DCI.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chatterjee et al PG PUB 2019/0045533 in view of Liou PG PUB 2019/0349964.
Re Claims 2 and 16, Chatterjee et al fails to explicitly teach “terminal…with maximum allowable number of DCIs…configured respectively for each BWP”. However, Liou teaches UE-NR-Capability can indicate a maximum number of PDCCH [0473].  One skilled in the art would have been motivated to have configured the maximum allowable number DCI in its respective BWPs based on the UE-NR-Capability for interoperability.  Therefore, it would have been obvious to one skilled to have combined the teachings.
Re Claim 4, Based on the UE-NR-Capability of a maximum number of PDCCH, the RAN in Chatterjee et al would have been able configured the maximum allowable number of PDCCH with different number of BWPs and associated CC (carrier) [0041 0060] via RRC (third configuration information).
Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chatterjee et al PG PUB 2019/0045533 in view of Quan et al PG PUB 2014/0126520.
 Re Claims 3 and 15, Chatterjee et al fails to explicitly teach transmitting a second configuration information to the terminal.  However, Quan et al teaches the network side may enable or disable carrier aggregation based on the processing capacity of the UE [0098].  Hence, when the UE is unable to support carrier aggregation, the network side would have configured the UE to support a single DCI (the number of bandwidth parts being not greater than 1) in one serving cell to schedule a data transmission.  In this case, the UE would have configured (a second configuration information) to only a single BWP.  One skilled in the art would have been motivated to configured the number of BWPs based on the processing capability of the UE.  Therefore, it would have been obvious to one skilled to have combined the teachings.
Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Chatterjee et al PG PUB 2019/0045533.
Re Claims 9 and 13, examiner takes notice that each BWP configuration are allocated with numerology configurations comprising a subcarrier spacing and cyclic prefix configurations.  One skilled in the art would have been motivated to have defined each BWP based on the known transmission parameters (a downlink data channel-related parameters).  Therefore, it would have been obvious to one skilled to have combined the teachings.
Re Claim 10, RAN configured by higher layer via UE-specific RRC signaling to scheduling DCI(s) [0057] in the respective BWP(s) (numerology configuration) such as BWP 0, BWP 1, so on [0063].
Re Claims 11, 12, UE-specific RRC signaling includes a CORESET configuration for the numerology configuration of the BWP.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 9-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW LEE whose telephone number is (571)272-3130. The examiner can normally be reached Monday-Friday 8:30AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 5712723088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHI HO A LEE/           Primary Examiner, Art Unit 2472